Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1 and 2  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1 and 2  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 1 and 2  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1125450. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-3,5,8,13-16  and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrell (US Patent Application 2008/0223464).

Regarding claim 1. 
A multi-port, multi-plane valve, comprising: a housing defining an internal cavity and comprising a plurality of ports, wherein each of the plurality of ports is in communication with the internal cavity and wherein at least one port of the plurality of ports lies in a first plane normal to a second plane normal (ports 2  and 4 in a first plane where ports 3  and 5 are normal in a second plane to the plane of ports 2 and 4)   of the other ports of the plurality of ports; and 
a shell body rotatably disposed within the internal cavity to selectively provide planar fluid communication between a first subset of the plurality of ports and multi-plane fluid communication between a second subset of the plurality of ports.

    PNG
    media_image1.png
    907
    975
    media_image1.png
    Greyscale

Regarding claim 2. The multi-port, multi-plane valve of claim 1, wherein the at least one port of the plurality of ports comprises a first port and wherein the other ports of the plurality of ports comprises a second port, a third port, a fourth port, and a fifth port.\

As shown above in figure in claim 1
Regarding claim 3. The multi-port, multi-plane valve of claim 2, wherein the second port, the third port, the fourth port, and the fifth port are arranged at right angles to each other.

As shown above in figure in claim 1.

Regarding claim 5. The multi-port, multi-plane valve of claim 1, wherein the housing is formed as a single unitary piece.

As shown above in figure in claim 1.

Regarding claim 8. 
A multi-port, multi-plane valve, comprising:  ( as shown in Figure in claim 1.)
a housing (see figure in claim 1) defining an internal cavity and comprising a plurality of ports, wherein each of the plurality of ports is in communication with the internal cavity and wherein at least one port of the plurality of ports lies in a first plane normal to a second plane of the other ports of the plurality of ports; and 
a shell body (see figure in claim 1) rotatably disposed within the internal cavity; 
wherein the shell body (shown in rotation of shell body in Figure in claim 11)is configured to selectively provide planar fluid communication between a first subset of the plurality of ports lying in the second plane; and 
wherein the shell body is configured (shown in the rotation of shell body in figure in claim 1) to selectively provide multi-plane fluid communication between a second subset of the plurality of ports lying in the second plane and the at least one port of the plurality of ports lying in the first plane.


Regarding claim 13. The multi-port, multi-plane valve of claim 8, wherein the at least one port of the plurality of ports comprises a first port and wherein the other ports of the plurality of ports comprises a second port, a third port, a fourth port, and a fifth port.

 As shown in figure in claim 1.

Regarding claim 14. The multi-port, multi-plane valve of claim 13, wherein shell body is configured to provide multi-plane fluid communication between the first port and at most one of the second port, the third port, the fourth port, or the fifth port at any rotation angle of the shell body.

As shown in the rotation of the shell body in figure of claim 1.

Regarding claim 15. The multi-port, multi-plane valve of claim 13, wherein the shell body is configured to provide planar fluid communication between at least two of the second port, the third port, the fourth port, or the fifth port at any rotation angle of the shell body.

As shown in the rotation of the shell body in figure of claim 1.

Regarding claim 16. The multi-port, multi-plane valve of claim 13, wherein the second port, the third port, the fourth port, and the fifth port are arranged at right angles to each other.
As shown in figure in claim 1.

Regarding claim 19. The multi-port, multi-plane valve of claim 8, wherein the housing is formed as a single unitary piece.

As shown in figure in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claim 4, 6,7,17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrell (US Patent Application 2008/0223464) in view of McLane (US Patent 2014/0090414).

Regarding claim 4. The multi-port, multi-plane valve of claim 3, wherein, at a reference rotation angle of 0, the second subset of the plurality of ports comprises the first port in multi-plane fluid communication with the second port and wherein the first subset of the plurality of ports comprises planar fluid communication between the third port, the fourth port, and the fifth port.

Both Merrell and McLane disclose multiport valves having at least 4 ports where at some point they have a zero reference point.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that depending on the position of the shell body in the internal cavity that the flow path through the shell body will allow for various flow paths including the one of this limitation at some point in time.

Regarding claim 6. Merrell discloses the multi-port, multi-plane valve of claim 1,

Merrell does not specifically disclose the valve further comprising a seal member disposed between the shell body and the housing, the seal member configured to prevent unintended cross flow between the plurality of ports.

As shown below McLane teaches seals between the shell body and housing that prevent leakage between the flow ports that bypasses going through the shell body.
 
    PNG
    media_image2.png
    723
    975
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include seals at interfaces across which leakage is not desired as taught by McLane in the Merrell device with the predictable result of preventing leakage

Regarding claim 7. The multi-port, multi-plane valve of claim 6, wherein the seal member is a single unitary piece.

As shown in Figures 7 and 8 of Merrell the seals can be of a single unitary design.


Regarding claim 17. The multi-port, multi-plane valve of claim 16, wherein, at a reference rotation angle of 00, the second subset of the plurality of ports comprises the first port in multi-plane fluid communication with the second port and wherein the first subset of the plurality of ports comprises planar fluid communication between the third port, the fourth port, and the fifth port.

Both Merrell and McLane disclose multiport valves having at least 4 ports where at some point they have a zero reference point.

    PNG
    media_image2.png
    723
    975
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that depending on the position of the shell body in the internal cavity that the flow path through the shell body will allow for various flow paths including the one of this limitation at some point in time.


Regarding claim 20. Merrell discloses the multi-port, multi-plane valve of claim 8

Merrell does not specifically disclose the valve further comprising a seal member disposed between the shell body and the housing, the seal member configured to prevent unintended cross flow between the plurality of ports.

As shown below McLane teaches seals between the shell body and housing that prevent leakage between the flow ports that bypasses going through the shell body.
  
    PNG
    media_image2.png
    723
    975
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to include seals at interfaces across which leakage is not desired as taught by McLane in the Merrell device with the predictable result of preventing leakage

Allowable Subject Matter
Claims 9-12 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753